Exhibit 10

Sandra Calman, M.D.

Dr. Calman,

Isolagen, Inc. is pleased to extend the following at-will employment offer to
you to join the Company as Vice President and Chief Medical Officer. In this
role of guiding and being responsible for the Clinical Research & Development of
the Company’s product portfolio & pipeline, you will report to the Company’s
Chief Executive Officer, be a member of the Office of the Chief Executive, work
closely with key members of the Executive staff and play a critical role in our
interaction with the research and investment communities.

In this role, you will be granted an annual salary, paid according to the
Company policy, of $275,000.  In addition, you will receive an initial option
grant to purchase 150,000 shares of Isolagen, Inc. stock on the terms and
conditions set forth in a separate option agreement, as well as up to an
additional 50,000 options when certain milestones are met.  (These milestones
will be determined by the CEO).  In addition, Isolagen, Inc. will also offer you
the potential of earning an annual bonus. The targeted annual bonus will be 50%
of your base salary. The actual annual bonus may be higher or lower than 50% and
will depend on the business’ and the individual’s performance.  In addition, the
Company will provide relocation support up to $50,000.

You will be eligible to participate in the Company’s applicable employee benefit
programs including but not limited to its vacation policy of which you are
eligible for 4 weeks of paid vacation each year.  This offer is contingent upon
your acceptance of the Company’s policies and procedures set forth in its
Employee Handbook and Code of Ethics, as well as its confidentiality, invention
and non-disclosure policies.

During your first year of employment your performance will be reviewed
semi-annually and then annually thereafter.  Based upon your achievement of
agreed upon goals and objectives, you will be eligible, again according to
Company policy, for annual merit increases the amount of which will be
determined in conjunction with Company, department and individual performance.

This letter represents an offer of employment with the terms outlined above. If
a subsequent employment agreement is developed and agreed to, it will be
considered an adjunct to this letter agreement.

Sandra, I very much look forward to working with you and building a great
company. The position we are offering you is an incredibly important one where
high performance and teamwork will be pivotal to the short and long term success
of the business.  Isolagen is proud of its dedicated team of employees and is
committed to achieving its goals, improving the health of its patients and
fostering a creative and performance oriented work environment.  We are pleased
to make this offer to you and look forward to welcoming you to the Isolagen
team.

Sincerely,

 

Nicholas L. Teti, Jr.
Chairman & Chief Executive Officer,
Isolagen, Incorporated

Agreed and accepted by:

 

 

 

 

 

Sandra Calman, M.D.

 

Date

 

 

 


--------------------------------------------------------------------------------